Citation Nr: 1717934	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-34 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right ankle arthritis. 

2. Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee and in excess of 20 percent for lateral instability and subluxation of the left knee. 

3. Entitlement to an initial compensable rating for a chip fracture of the right middle finger.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These matters came before the Board in March 2015 and September 2016, at which time they were remanded for further development. The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.

For the reasons expressed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran has indicated that he is receiving Social Security Administration (SSA) disability benefits. During the December 2016 hearing, he confirmed that he receives disability payments for his knees, ankles, and lower back. A letter dated September 2015 indicates that SSA's Office of Disability Adjudication and Review made a fully favorable decision on the Veteran's case. This letter was submitted by the Veteran and received by VA in September 2016. However, it appears no inquiry has been made to SSA and no SSA medical records have been obtained.  These records should be sought.  

Second, the medical evidence is insufficient to render a decision on these claims.  Although the Veteran was examined for VA purposes fairly recently, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range-of-motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. Although the Veteran's pain experienced upon weight-bearing of the left knee and right ankle are documented in February 2016 examination reports, a review of the claims file reveals that no examination or VA treatment records demonstrate full range-of-motion testing in passive motion, weight-bearing, and nonweight-bearing situations. Therefore, as none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59, new VA examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of the Veteran's complete SSA records, including any administrative decisions on his application for SSA disability benefits and all underlying medical records.

2. Obtain any updated relevant VA treatment records and add them to the claims file. 

3. Schedule the Veteran for an orthopedic examination with an appropriate medical professional to ascertain the current severity and manifestations of the Veteran's service-connected left knee, right ankle, and right middle finger disabilities. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examinations should include range-of-motion testing in active and passive motion; weight-bearing and nonweight-bearing and, if possible, of the opposite undamaged joint.  
 
Any symptoms of the middle finger disability present only during cold weather also should be described/assessed.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. The case should thereafter be returned to the Board for further appellate consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




